         Case 17-14341-mdc                     Doc       Filed 12/04/20 Entered 12/04/20 10:48:50                              Desc Main
 Fill in this information to identify the case:          Document      Page 1 of 8
 Debtor 1              Joan Lagomarsino
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                         __________
 United States Bankruptcy Court for the: Eastern      District
                                                 District      of __________
                                                          of Pennsylvania

 Case number            17-14341                         MDC
                        ___________________________________________




2IILFLDO)RUP 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


                   PNC Bank, N.A.
 Name of creditor: _______________________________________                                                        2
                                                                                     Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                              Date of payment change:
 identify the debtor’s account:                           6 ____
                                                         ____ 6 ____
                                                                  8 ____
                                                                      1              Must be at least 21 days after date        01/01/2021
                                                                                                                                _____________
                                                                                     of this notice


                                                                                     New total payment:                               1,119.15
                                                                                                                                $ ____________
                                                                                     Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
       No
      ✔ Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
      
                   the basis for the change. If a statement is not attached, explain why: ___________________________________________
                   __________________________________________________________________________________________________

                                                    483.08
                   Current escrow payment: $ _______________                       New escrow payment:                   501.46
                                                                                                               $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      ✔
          No
          Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                 New interest rate:          _______________%

                   Current principal and interest payment: $ _______________       New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      ✔
          No
          Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                     New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                           page 1
          Case 17-14341-mdc                         Doc           Filed 12/04/20 Entered 12/04/20 10:48:50                           Desc Main
                                                                  Document      Page 2 of 8

Debtor 1         Joan  Lagomarsino
                 _______________________________________________________                                              17-14341
                                                                                               Case number (if known) _____________________________________
                 First Name      Middle Name              Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     ✔
          I am the creditor.

          I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 8/s/ Jodi Porter
     _____________________________________________________________
     Signature
                                                                                               Date    12/04/2020
                                                                                                       ___________________




 Print:             Jodi Porter
                    _________________________________________________________                  Title   Bankruptcy   Specialist
                                                                                                       ___________________________
                    First Name                      Middle Name         Last Name



 Company            PNC Bank, N.A.
                    _________________________________________________________



 Address            3232 Newmark Drive
                    _________________________________________________________
                    Number                 Street

                    Miamisburg                       OH      45342
                    ___________________________________________________
                    City                                                State       ZIP Code



 Contact phone      866-754-0659
                    ________________________                                                          bankruptcy@pnc.com
                                                                                               Email ________________________




Official Form 410S1                                                   Notice of Mortgage Payment Change                                           page 2
                                                 REPRESENTATION OF PRINTED DOCUMENT
Case 17-14341-mdc                       Doc           Filed 12/04/20 Entered 12/04/20 10:48:50                                                   Desc Main
                                                      Document      Page 3 of 8



                                                                                                  LOAN NUMBER:
                                                                                                     PREPARED: November 06, 2020

             JOAN LAGOMARSINO
             33 GERANIUM RD
             LEVITTOWN PA 19057-3315
                                                                                                  CUSTOMER SERVICE 1-800-822-5626

                                                                                                               pnc.com/homehq


                                                                 Your Escrow Summary
  Real Estate Settlement Procedures Act (RESPA) guidelines require us to provide you with an Annual Escrow Analysis Statement which includes all of
  your escrow disbursements from the previous year, as well as your estimated escrow disbursements for the upcoming year. All of the information that is
  provided on your enclosed annual escrow analysis statement is regulated by RESPA and cannot be changed. In an effort to simplify the escrow account
  information and monthly payment information that is calculated on the original document, we have also included this summary which will provide you with
  a quick snapshot of your actual escrow analysis statement. Please note that increases or decreases in your property taxes and/or insurance premiums
  will result in a change in your monthly payment amount, and may result in an escrow shortage or surplus.



                                                        New Monthly Payment                               Current Monthly Payment

  Payment Effective Date                                       January, 2021                                        January, 2020
  Payment Amount                                                   $1,119.15                                            $1,100.77

  Monthly Payment Breakdown                             New Monthly Payment                               Current Monthly Payment

  Principal & Interest                                                $617.69                                              $617.69
  Escrow Items                                                        $489.90                                              $482.74
  Escrow Surplus/Shortage Amount                                       $11.56                                                $0.34
  Total Monthly Payment                                             $1,119.15                                            $1,100.77

  Monthly Escrow Collection Amount                      New Monthly Collection Amount                     Current Monthly Collection Amount

  Monthly Tax Amount                                                   $374.75                                             $373.54
  Monthly Insurance Amount                                              $97.50                                              $89.83
  Monthly MIP/PMI Amount                                                $17.65                                              $19.37
  Monthly Surplus/Shortage Amount                                       $11.56                                               $0.34
  Total Monthly Escrow Amount                                          $501.46                                             $483.08

  Annual Escrow Collection Amount                       New Annual Collection Amount                      Current Annual Collection Amount

  Annual Tax Amount                                                 $4,496.98                                            $4,482.52
  Annual Insurance Amount                                           $1,170.00                                            $1,078.00
  Annual MIP/PMI Amount                                               $211.80                                              $232.44
  Total Annual Escrow Collection Amount                             $5,878.78                                            $5,792.96




     Please see reverse for more information and Frequently Asked Questions about escrow
     analysis.
Case 17-14341-mdc                         DocFrequently   Asked
                                                Filed 12/04/20     Questions
                                                                 Entered 12/04/20 10:48:50                        Desc Main
                                                Document       Page 4 of 8
   Why did my payment change?
      An increase or decrease in your payment may be a result of an increase or decrease in your
     property taxes and / or insurance premiums and may result in an escrow shortage or surplus. An
     increase or decrease in your taxes may be due to a property reassessment, a change in the tax
     rate, a change in an exemption or a special assessment. An increase or decrease in your hazard
     insurance premium may be caused by a change in / or amount of your insurance coverage, or an
     increase in your insurance rate.

   Can my mortgage company provide me with information concerning why there were changes in
   my tax payments, special assessments, or insurance premiums?
      We apologize but your mortgage company does not have information as to why your taxes
      insurance or special assessments have changed. Please contact your local tax office or your
      insurance agent for further assistance.

   What should I do if I receive a tax bill?
     If you have an escrow account for taxes and the bill is for the current taxes due, we will obtain the
     tax bills from the tax collector. If you have an escrow account for taxes and the tax bill is for
     delinquent taxes due, please call us at 1-800-822-5626. If it is necessary to send a copy of your tax
     bill to us, please include your loan number and forward it to:

                                                            PNC Bank
                                                            Attn: Tax Department-B6-YM13-01-7
                                                            P.O. Box 1804
                                                            Dayton, OH 45401-1804

        •     PA, CA, VA, MD, NJ, ID, IA, ME, and CT Customers: Supplemental or special / additional
              assessment tax is not escrowed. You will be responsible for paying these bills.

   What should I do if I receive an insurance renewal notice and a bill requesting payment?
     If you have an escrow account for insurance, please forward a copy of your bill with your loan
     number to:
                                   PNC Bank, National Association
                                   ISOA ATIMA
                                   P.O. Box 7433
                                   Springfield, OH 45501
                                   888-229-5429

   If there is a shortage in my escrow account, what should I do?
       You may pay the shortage in your escrow account using the coupon attached to the escrow
        analysis. Upon receipt of the payment of the shortage, we will adjust your payment to reflect the
        lower payment amount. If you choose not to pay the shortage, the shortage will be spread over the
        next 12 months, interest free. In either case, your payment will be adjusted to reflect the new
        amount. If you currently use a coupon book for remitting your payment, a new book will be sent to
        you within 20 days of the original escrow analysis.

   My payment is deducted from my checking account each month, if my payment changed do I
   need to do anything to adjust the payment amount currently being deducted?
      If your payment is deducted from your checking account each month, the new payment amount will
      automatically be deducted from your account.

   For future reference, please note the following methods available for you to contact us:


             Website / Online Loan Information                                     Voice Connect / Customer Service
       Account Access 24 hours a day – 7 days a week                              Convenient • Toll-Free • Easy-To-Use
                 pnc.com/homehq                                                         1-800-822-5626

   Mailing Addresses:
               Customer Service Inquiries                                              Overnight / Express Mail
                                                                                             Payments
                       PNC Bank
            Attn: Customer Service Research                                                    PNC Bank
                      B6-YM07-01-7                                                        2012 Corporate Lane
                     P.O. Box 1820                                                             Suite 108
                 Dayton, OH 45401-1820                                                     Naperville, IL 60563

   PNC Bank, a division of PNC Bank, National Association
                                                                  REPRESENTATION OF PRINTED DOCUMENT
                                                                                                  ESCROW ACCOUNT
Case 17-14341-mdc                                     Doc
                                                    P.O. Box 1820
                                                                     Filed 12/04/20 EnteredDISCLOSURE
                                                    Dayton, Ohio 45401-1820                     12/04/20 10:48:50
                                                                                                          STATEMENT
                                                                                                                                                                                             Desc Main
                                                                          Document
                                                    Website: pnc.com/homehq
                                                    Customer Service 1-800-822-5626
                                                                                                             Page 5 ofLOAN
                                                                                                                        8 NUMBER:
                                                                                                                                                  DATE:                 November 06, 2020

                                                                                                                                    PROPERTY ADDRESS:
                                                                                                                                       33 GERANIUM RD
                                                                                                                                       LEVITTOWN, PA 19057


                    JOAN LAGOMARSINO
                    33 GERANIUM RD
                    LEVITTOWN PA 19057-3315




     CURRENT MONTHLY MORTGAGE PAYMENT
     Principal & Interest                                                             617.69          Æ                          NEW PAYMENT INFORMATION
                                                                                                                    Principal & Interest                                                            617.69

                                                                                                      Æ
     Escrow                                                                           482.74                        Escrow                                                                          489.90
     Prorated Escrow Shortage                                                           0.34                        Prorated Escrow Shortage                                                         11.56
     Total Payment                                                                  1,100.77                        Total Payment                                                                 1,119.15

                                                                                                      Æ
                                                                                                                    New Payment Effective Date                                                    01/01/21



                                                                               COMING YEAR ESCROW PROJECTION
    This statement provides a detailed summary of activity related to your escrow account. PNC Bank maintains your escrow account to pay such items as property taxes,
    insurance premiums, and mortgage insurance.
    This section lists a 12-month running escrow balance to determine the appropriate target balance and to determine if a shortage or surplus exists. This is a projection of the
    anticipated activity in your escrow account for the coming 12 months.

      ANTICIPATED ESCROW DISBURSEMENT                                         PAYMENTS                                                              PAYMENTS              CUR BAL              REQ BAL
                                                                MONTH        TO ESCROW                       DESCRIPTION                          FROM ESCROW           PROJECTION           PROJECTION
  MORTGAGE INS                                   $211.80
                                                                                                          BEGINNING BALANCE                                                 2,222.49             2,361.23
  CITY TAX                                      $1,158.31
                                                                January               489.90                     FHA/RBP                                       17.65          2,694.74             2,833.48
  HAZARD INS                                    $1,170.00
                                                                February              489.90                     FHA/RBP                                       17.65          3,166.99             3,305.73
  TAXES                                         $3,338.67
                                                                March                 489.90                     FHA/RBP                                       17.65          3,639.24             3,777.98
                                                                April                 489.90                     FHA/RBP                                       17.65          4,111.49             4,250.23
                                                                April                                            CITY TAX                                   1,158.31          2,953.18             3,091.92
                                                                April                                           HAZARD INS                                  1,170.00          1,783.18             1,921.92
  TOTAL DISBURSEMENTS                           $5,878.78
                                                                May                   489.90                     FHA/RBP                                       17.65          2,255.43             2,394.17
  DIVIDED BY 12 MONTHS                                          June                  489.90                     FHA/RBP                                       17.65          2,727.68             2,866.42
                                                                July                  489.90                     FHA/RBP                                       17.65          3,199.93             3,338.67
  MONTHLY ESCROW DEPOSIT                          $489.90       August                489.90                     FHA/RBP                                       17.65          3,672.18             3,810.92
                                                                August                                          SCHOOL TAX                                  3,338.67            333.51 *             472.25 **
    CALCULATION OF ESCROW ADJUSTMENT                            September             489.90                     FHA/RBP                                       17.65            805.76               944.50
                                                                October               489.90                     FHA/RBP                                       17.65          1,278.01             1,416.75
  BEGINNING PROJECTED BALANCE                   $2,222.49       November              489.90                     FHA/RBP                                       17.65          1,750.26             1,889.00
  BEGINNING REQUIRED BALANCE                    $2,361.23       December              489.90                     FHA/RBP                                       17.65          2,222.51             2,361.25
                                                                                                                     (Continued on the following page)

  ESCROW SHORTAGE                                 $138.74
                                                                                                                MORE INFORMATION ON REVERSE SIDE
 The required minimum balance allowed by
 federal law (RESPA) is two times your monthly
 escrow payment (excluding MIP/PMI), unless
 your mortgage document or state law specifies
 a lower amount.



                                                                                IMPORTANT MESSAGES
   Make your check, money order or cashier's check payable to PNC Bank. All Payments must be funds from a U.S. Bank Account and are subject to PNC's acceptance. Do NOT
   send cash by mail.




 We understand that you have filed for bankruptcy and have not yet received a discharge. None of the information requested in this statement will be used for the collection of any debts or for purposes
 prohibited by the Bankruptcy Code or other applicable Federal or state law.




                                                                                   INTERNET REPRINT
                                                                               ESCROW SHORTAGE COUPON

                                                                                                              Account Number:                                   Shortage Amount: $138.74
 Customer Name: JOAN LAGOMARSINO
                                                                                                              If you wish to pay the shortage amount in full, please mail a check for the
                                                                                                              shortage amount, along with this coupon, in the envelope provided. When
          PNC BANK                                                                                            paying your escrow shortage, please do not make your payment via electronic
                                                                                                              on-line banking, as it will not be applied directly to escrow. Payment should be
          PO BOX 6534
                                                                                                              remitted no later than 15 business days after receipt of this notification. Your
          CAROL STREAM IL 60197-6534                                                                          new monthly mortgage payment will be reduced to $1,107.59 once you pay the
                                                                                                              shortage amount. In order to avoid a delay in the processing of your
                                                                                                              payment, please DO NOT include your mortgage payment with the
                                                                                                              shortage payment.




         This is a copy of your escrow shortage coupon. If you cannot find your original statement, please contact Customer Service at
         800-822-5626 to request a new statement or click the link above to pay your escrow shortage online. Please DO NOT print and mail a
         copy of this coupon with your payment, because it may cause a delay in the posting of your payment.
Case 17-14341-mdc                                                Doc   Filed
                                                                  ESCROW     12/04/20
                                                                          ACCOUNT       Entered
                                                                                  DISCLOSURE    12/04/20 10:48:50 Desc Main
                                                                                             STATEMENT
        LOAN NUMBER:                                                   Document       Page 6 of 8          DATE: November 6, 2020

        Your projected escrow balance as of 12/31/20 is $2,222.49. Your required beginning escrow balance, according to this analysis, should be $2,361.23.
        This means you have a shortage of $138.74. We have divided the shortage interest-free, over 12 months. If you choose to pay the shortage in full, then
        your new monthly mortgage payment will be reduced to $1,107.59.
        Once during this analysis period, your required escrow balance should be reduced to a target balance of $472.25, as it does in August. Under Federal law,
        your target balance should not exceed an amount equal to two months of escrow payments for taxes and insurance, unless your mortgage document or
        state law specifies a lower amount.

        Projected Activity from the Previous Analysis
        This is a projection of the activity for your escrow account from the Previous Analysis. This projection was based on the disbursements anticipated to be
        made from your escrow account. Compare this projection to the actual escrow activity in the Account History (summarized below).
        The escrow payment in this projection may not equal the escrow payment in the Account History if an adjustment was made to collect a shortage or refund
        a surplus.
        Adjustments to the payment and differences between the anticipated and actual disbursements may prevent the actual balance from reaching the projected
        low escrow balance.
            Date                                       Description                                        Payments                       Disbursements                                                                                                    Balance
                                                       BEGINNING BALANCE                                                                                                                                                                                 2,316.93
         01/20                                         FHA/RBP                                              482.74                                 19.37                                                                                                 2,780.30
         02/20                                         FHA/RBP                                              482.74                                 19.37                                                                                                 3,243.67
         03/20                                         FHA/RBP                                              482.74                                 19.37                                                                                                 3,707.04
         04/20                                         FHA/RBP                                              482.74                                 19.37                                                                                                 4,170.41
         04/20                                         CITY TAX                                                                                 1,141.84                                                                                                 3,028.57
         04/20                                         HAZARD INS                                                                               1,078.00                                                                                                 1,950.57
         05/20                                         FHA/RBP                                              482.74                                 19.37                                                                                                 2,413.94
         06/20                                         FHA/RBP                                              482.74                                 19.37                                                                                                 2,877.31
         07/20                                         FHA/RBP                                              482.74                                 19.37                                                                                                 3,340.68
         08/20                                         FHA/RBP                                              482.74                                 19.37                                                                                                 3,804.05
         08/20                                         SCHOOL TAX                                                                               3,340.68                                                                                                   463.37 **
         09/20                                         FHA/RBP                                              482.74                                 19.37                                                                                                   926.74
         10/20                                         FHA/RBP                                              482.74                                 19.37                                                                                                 1,390.11
         11/20                                         FHA/RBP                                              482.74                                 19.37                                                                                                 1,853.48
         12/20                                         FHA/RBP                                              482.74                                 19.37                                                                                                 2,316.85
        TOTAL                                                                                             5,792.88                              5,792.96

        Account History
        This is a statement of actual escrow account activity from November 2019 through December 2020. Compare it to the Projected Activity from the Previous
        Analysis which appears above the Account History.
        Your total mortgage payment during the past year was $1,100.77 of which $617.69 was your Principal and Interest payment and $482.74 was your escrow
        payment.
             Date                  Description                                             Payments                Disbursements                   Balance
                                   BEGINNING BALANCE                                                                                              2,312.91
            11/19                                                                            483.46                                               1,848.82
            12/19                  FHA/RBP                                                   483.46                          19.37                2,312.91
            01/20                                                                            483.08                                *              2,795.99
            01/20                  FHA/RBP                                                                                   19.37 *              2,776.62
            02/20                                                                            483.08                                *              3,259.70
            02/20                  FHA/RBP                                                                                   19.37 *              3,240.33
            03/20                                                                            483.08                                *              3,723.41
            03/20                  FHA/RBP                                                                                   19.37 *              3,704.04
            03/20                  CITY TAX                                                                              1,158.31 *               2,545.73
            03/20                  HAZARD INS                                                                            1,170.00 *               1,375.73
            04/20                                                                            483.08                                *              1,858.81
            04/20                  FHA/RBP                                                                                   19.37 *              1,839.44
            05/20                  FHA/RBP                                                   483.08                          19.37                2,303.15
            06/20                                                                            483.08                                *              2,786.23
            06/20                  FHA/RBP                                                                                   17.65 *              2,768.58
            07/20                                                                            483.08                                *              3,251.66
            07/20                  FHA/RBP                                                                                   17.65 *              3,234.01
            08/20                                                                            483.08                                *              3,717.09
            08/20                  SCHOOL TAX                                                                             3,338.67 *                378.42
            08/20                  FHA/RBP                                                                                   17.65 *                360.77
            09/20                                                                            483.08                                *                843.85
            09/20                  FHA/RBP                                                                                   17.65 *                826.20
            10/20                                                                            483.08                                *              1,309.28
            10/20                  FHA/RBP                                                                                   17.65 *              1,291.63
            11/20                                                                            483.08 e                              *              1,774.71
            11/20                  FHA/RBP                                                                                   17.65 *              1,757.06
            12/20                  FHA/RBP                                                   483.08 e                        17.65 *e             2,222.49
         TOTAL                                                                             6,763.88                       5,906.75
        * Indicates a difference from projected activity either in the amount or the date.

O                                                                  O                                          O                                            O
    R                                                                  R                                         R                                                  R
     IG                                                                 IG                                         IG                                                                                IG
                                                                                                                                                                                                                                                                              X
                                                                                                                                                                                                          DO NOT WRITE, STAMP OR SIGN BELOW THIS LINE




         IN                                                                 IN                                         IN                                                                                                                               IN
                                                                                                                                                               




                 A                                                              A                                         A                                                                                                                               A
                                                                                                                                                               RESERVED FOR FINANCIAL INSTITUTION USE 




                        L                                                        L                                          L                                                                                                                                L
                                 D                                                   D                                          D                                                                                                                                D
                                      O                                                  O                                          O                                                                                                                                O
                                          C                                               C                                          C                                                                                                                                C
                                           U                                                 U                                          U                                                                                                                                U
                                              M                                                  M                                          M                                                                                                                                M
          “ORIGINAL DOCUMENT”.
          clearly see the words
          Do not cash if you do not




                                                  EN                                              EN                                         EN                                                                                                                               EN
                                                    T                                                 T                                          T                                                                                                                                T
O                                                                  O                                         O                                             O
 R                                                                  R                                          R                                            R
    IG                                                                 IG                                         IG                                                                  IG
        IN                                                                 IN                                        IN                                                                                                                       IN
              A                                                              A                                          A                                                                                                                                A
                     L                                                           L                                          L                                                                                                                                L
                              D                                                      D                                          D                                                                                                                                D
                                      O                                               O                                          O                                                                                                                                O
                                       C                                                 C                                          C                                                                                                                                C
                                          U                                                  U                                          U                                                                                                                                U
                                              M                                               M                                          M                                                                                                                                M
                                               EN                                                EN                                         EN                                                                                                                               EN
                                                   T                                                 T                                          T                                                                                                                                T
                                                                                             REPRESENTATION OF PRINTED DOCUMENT
Case 17-14341-mdc                                Doc            Filed 12/04/20 Entered 12/04/20 10:48:50                                       Desc Main
                                                                Document      Page 7 of 8
                                                                                                     Loan Number:
                                                                                                     Statement Date:   11/06/20




                                             Account Projections
                                                      (Continued)
             PAYMENTS                                                        PAYMENTS     CUR BAL        REQ BAL
MONTH       TO ESCROW                     DESCRIPTION                     FROM ESCROW   PROJECTION     PROJECTION
* The projected escrow balance at the low point.
** The lowest balance the escrow account should attain during the projected period.
 ** Required minimum escrow balance.
 "e" Indicates estimates for future payments or disbursements.
 If you have any questions about this analysis statement, please visit us at pnc.com/homehq to send us an email, write to us at PNC Bank; Attention:
 Customer Service Research; B6-YM07-01-7, PO Box 1820; Dayton, OH 45401 or call our Customer Service Department toll free number 1-800-822-5626.




                                                                           INTERNET REPRINT
Case 17-14341-mdc           Doc     Filed 12/04/20 Entered 12/04/20 10:48:50                 Desc Main
                                    Document      Page 8 of 8



                               UNITEDSTATESBANKRUPTCYCOURT
                             Eastern District of Pennsylvania (Philadelphia)


 INRE: Joan Lagomarsino                            CaseNo. 17-14341
                                                     JudgeMagdeline D. Coleman
                                                     Chapter13



                                    CERTIFICATEOFSERVICEOF
                                NoticeofMortgagePaymentChange

  I,theundersigned,herebycertifythat,on 12/04/2020
                                                         ,atrueandcorrectcopyoftheNotice
ofMortgagePaymentChangewaselectronicallyserveduponthefollowingusingtheCourt’s
CM/ECFsystem:

Debtor’sAttorney:BRAD J. SADEK
Trustee:WILLIAM C. MILLER, Esq.
OfficeoftheUnitedStatesTrustee

  Further,Icertifythat,on 12/04/2020
                                         ,atrueandcorrectcopyoftheNoticeofMortgage
PaymentChangewasforwardedviaU.S.Mail,firstclasspostageprepaidandproperly
addressed,tothefollowingattheaddressshownbelow:

                                     33 Geranium Road
Joan Lagomarsino
                                     Levittown, PA 19057




                                                                 By:/s/JodiPorter
                                                                 JodiPorter
                                                                 PNCBank,N.A.
                                                                 3232NewmarkDrive
                                                                 Miamisburg,OH45342
                                                                 866Ͳ754Ͳ0659
